 1                                   CHIEF MAGISTRATE JUDGE BRIAN A. TSUCHIDA
 2
 3
 4
 5
                              UNITED STATES DISTRICT COURT
 6
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE

 8
     UNITED STATES OF AMERICA,                    ) No. MJ20-336
 9                                                )
                     Plaintiff,                   )
10                                                )
                v.                                ) MEMORANDUM IN SUPPORT OF
11                                                ) RELEASE
     MARGARET AISLINN CHANNON,                    )
12                                                )
                     Defendant.                   )
13                                                )
14           Margaret Channon, through counsel, Assistant Federal Public Defender Vanessa

15   Pai-Thompson, submits this memorandum and attached exhibits to provide the Court

16   with additional information in advance of her July 15, 2020 detention hearing.

17      I.      Proposed Release Plan

18           Ms. Channon proposes that she be released to live with her mother at the verified

19   address listed in the Pretrial Services Report. Her mother has offered to take on the

20   responsibility of serving as a third-party custodian, should the Court believe this is

21   necessary. Exhibit B. Ms. Channon is also amenable to participating in a mental health

22   evaluation and counseling. Exhibit C. Counsel and Ms. Channon have also discussed

23   other conditions frequently imposed in this district as components of pretrial

24   supervision (e.g., urinalysis testing, substance abuse evaluation, reporting requirements,

25   travel restrictions), and she is prepared to abide by all conditions the Court imposes.

26   She understands that any bond violations could result in her being returned to custody.

                                                                 FEDERAL PUBLIC DEFENDER
       MEMORANDUM IN SUPPORT OF RELEASE                             1601 Fifth Avenue, Suite 700
       (United States v. Channon, MJ20-336) - 1                       Seattle, Washington 98101
                                                                                 (206) 553-1100
 1            Counsel submits that location monitoring is unnecessary in this case given
 2   Ms. Channon’s strong community ties, stable release address with a third-party
 3   custodian, minimal prior contacts, and other conditions of release. Also relevant to this
 4   issue is that, as the government has stated, there is no evidence that Ms. Channon is a
 5   member of any terrorist organization or hate group. Should location monitoring be
 6   imposed, curfew is appropriate rather than home detention. Notwithstanding counsel’s
 7   arguments herein and during the detention hearing regarding location monitoring being
 8   unnecessary, Ms. Channon will abide by any conditions the Court deems appropriate.
 9      II.      Detention Hearing Exhibits
10            The defense submits the following exhibits for Ms. Channon’s detention hearing:
11            Exhibit A—Exhibit A includes information about people across the country who
12   have been released on bond in cases charging arson and arson-related offenses. In
13   addition to charging information, the chart describes conditions of release imposed.
14            Exhibit B—Exhibit B is an executed Agreement to Supervise.
15            Exhibit C—Exhibit C is a memorandum to the Court by Federal Public Defender
16   Social Worker Dan Potter-Engelskirger regarding Ms. Channon and available
17   community mental health resources.
18            Exhibit D—Exhibit D is comprised of eight statements of support submitted on
19   Ms. Channon’s behalf. Since in-person appearances are not presently possible under
20   modified court operations due to the COVID-19 pandemic, Ms. Channon’s community
21   cannot appear before the Court during the hearing. Their support for her was, thus,
22   provided via email to counsel for submission to the Court. Additional parties also
23   reached out to counsel to express support for Ms. Channon. The letters speak to
24   Ms. Channon’s kindness, generosity, and commitment to her community.
25            Exhibits B–D are being submitted under seal due to safety concerns. Since
26   Ms. Channon’s arrest, loved ones have been subjected to harassment. As addressed in

                                                                 FEDERAL PUBLIC DEFENDER
       MEMORANDUM IN SUPPORT OF RELEASE                             1601 Fifth Avenue, Suite 700
       (United States v. Channon, MJ20-336) - 2                       Seattle, Washington 98101
                                                                                 (206) 553-1100
 1   the defense’s Motion to Seal Exhibits, which will be filed subsequent to this
 2   Memorandum, the defense should be permitted to file the exhibits under seal. Counsel
 3   further requests that the Court, government, and Probation not refer to the parties,
 4   Ms. Channon’s workplace, or the locations at which she may receive mental health
 5   treatment by name in pleadings or orally during the hearing.
 6      III.   Conclusion
 7          Notwithstanding the presumption applicable in this case, release is well-
 8   warranted by the facts that will be before the Court at the hearing. Detention is
 9   unnecessary. At the hearing, the Court will have the benefit of the amended Pretrial
10   Services Report, Ms. Channon’s proposed release plan, and the defense’s exhibits and
11   argument. Ms. Channon respectfully requests that the Court release her on an
12   appearance bond with pretrial supervision and appropriate conditions.
13          DATED this 13th day of July 2020.
14                                                Respectfully submitted,
15                                                s/ Vanessa Pai-Thompson
                                                  Assistant Federal Public Defender
16
                                                  Attorney for Margaret Channon
17
18
19
20
21
22
23
24
25
26

                                                                  FEDERAL PUBLIC DEFENDER
       MEMORANDUM IN SUPPORT OF RELEASE                              1601 Fifth Avenue, Suite 700
       (United States v. Channon, MJ20-336) - 3                        Seattle, Washington 98101
                                                                                  (206) 553-1100
